Citation Nr: 1231652	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-39 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.
 
3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for a right hip disability.

5.  Entitlement to a rating in excess of 20 percent for a lower back disability, to include a rating in excess of 10 percent earlier than January 21, 2012.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to April 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2008 and March 2010 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Here, the Veteran initially filed a claim for service connection for PTSD.  However, as discussed below, the evidence of record does not show that the Veteran has met the DSM-IV criteria for PTSD.  Nevertheless, during the course of his appeal, the Veteran has been diagnosed with depression.  The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issues as one for service connection for PTSD, and one for service connection for an acquired psychiatric disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.
 
2.  The weight of the evidence is against a finding that the Veteran's right knee disability causes more than slight instability.

3.  Even considering impairment caused by factors such as pain, weakness, stiffness, fatigability, and lack of endurance, the Veteran has consistently demonstrated range of motion in his right knee from 0 degrees to more than 60 degrees.

4.  The Veteran has not been shown to experience locking or effusion in his right knee; and his semilunar cartilage has not been removed.

5.  The weight of the evidence shows that the Veteran has moderate, but not marked, right hip impairment.

6.  The evidence of record does not show that the Veteran has ever been prescribed bed rest to treat his service connected lower back disability; that he has experienced any neurologic impairment as a result of the back disability; or that he has ankylosis in his lower back.

7.  Prior to January 21, 2012, the evidence of record does not show that the Veteran's lower back disability caused muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

8.  Prior to January 21, 2012, even considering functional limitation secondary to pain, weakness, stiffness, fatigability, and/or lack of endurance, the Veteran still demonstrated a combined range of motion in his back which exceeded 120 degrees and forward flexion that exceeded 60 degrees. 

9.  Even considering functional limitation secondary to pain, weakness, stiffness, fatigability, and/or lack of endurance, at no time during the course of his appeal has the Veteran's forward flexion been limited to 30 degrees or less. 


CONCLUSION OF LAW

1.  Criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  Criteria for a disability rating in excess of 10 percent for a service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5261 (2011). 

3.  Criteria for a 20 percent rating for a service-connected right hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250-5255 (2011). 

4.  Criteria for a rating in excess of 20 percent for a lower back disability, to include a rating in excess of 10 percent earlier than January 21, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5238 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In this case, the Veteran has filed a claim seeking service connection for PTSD.  At a hearing before the Board in June 2012, he suggested that he also had depression, which was associated with PTSD, and as a result, the Board has recharacterized the issue as listed on the title page of this decision.  Thus, the Board will consider the issue of service connection for PTSD in this section, but as explained in the remand portion of this decision, the claim for service connection for an acquired psychiatric disability, other than PTSD, is being remanded for additional development.  

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board has closely reviewed the Veteran's statements and testimony, asserting that he has PTSD as a result of his time in the first Gulf War.  However, while he, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to whether he meets the DSM-IV criteria for a particular psychiatric disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board acknowledges the Veteran's contention at his hearing that he had been diagnosed with PTSD; and to that end, the Board notes that a PTSD screen in April 2007 was positive, and a VA treatment record from August 2007 contains the impression of depression/PTSD/insomnia.  There are other indications of PTSD.  However, as will be discussed, numerous, more thorough, medical examinations since that time have repeatedly concluded that the Veteran did not in fact meet the criteria for PTSD.  Simply stated, the best evidence in this case indicates that the Veteran does not have PTSD at this time.   

In November 2007, the Veteran was seen by a VA psychologist who explained that he did not meet the criteria for a diagnosis of PTSD, due to the lack of avoidance and emotional numbing symptoms.  The psychologist diagnosed the Veteran instead with adjustment disorder with anxiety and depressed mood.

In February 2008, the Veteran was diagnosed with major depression with psychosis, with PTSD not being listed at all as an Axis I diagnosis. 

In July and August 2008, the Veteran was assessed with "possible" PTSD-Gulf War.  However, the psychiatrist who made that assessment has since revised her assessment and no longer lists PTSD as an Axis I diagnosis for the Veteran (see, for example, a September 2008 VA treatment record). 

In June 2009, the Veteran was evaluated by VA mental health.  It was concluded after a lengthy interview that the Veteran had subclinical PTSD, no other Axis I psychiatric disability was diagnosed.  It was suggested that the Veteran had difficulty sleeping because of his night work duty.  

In December 2011, the Veteran underwent a VA psychiatric examination.  After examining the Veteran and reviewing his electronic medical records from 1998 to 2011, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  It was felt that the Veteran was malingering, and the examiner stated that no mental disorder diagnosis was appropriate.  The examiner noted the Veteran's reports of having attempted suicide on six occasions between 1993-2011, and his assertion of being depressed by "life", but observed that the Veteran was unable to be more specific as to what in his life was stressful.  The examiner was aware of the Veteran's reported stressors, including smelling bodies burning and having a human being blown up and getting hit in the face by their skin, but noted that the Veteran talked about these alleged incidents with an affect consistent with disbelief that he had experience such things in his lifetime.  Furthermore, other that this mild pondering of life experience, the examiner observed that the Veteran displayed no other affective or verbal distress regarding his reported stressors.  The examiner stated that the Veteran's stressor could support a diagnosis of PTSD, but was not fear of hostile military or terrorist activity.  The examiner found that the reported stressor met Criterion A, B, and D, but failed to meet Criterion C as there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  In fact, following the examination, the examiner stated that the Veteran was not diagnosed with anything that would be service connected, and found that he was capable of gainful employment without mental health restrictions.

In this regard, it is important to note that indications of "malingering" not only provide medical evidence against the PTSD claim, but factual evidence against all the Veteran's claim, indicating that the Veteran is not an accurate historian. 

In a January 2012 VA treatment record, the only Axis I diagnoses listed were Alcohol dependency, in early remission; Depression NOS.  PTSD was not diagnosed.

As described, the evidence does not appear to show that the Veteran ever actually met the DSM-IV criteria for PTSD during the course of his appeal.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while the provisional diagnosis of PTSD may have been rendered, it does not appear that the full DSM-IV criteria were considered in rendering such an impress.  Once the criteria were considered, it was felt that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD at any point during the course of the Veteran's appeal.

Without a valid diagnosis of PTSD at any time during the course of his appeal, the Veteran's claim for PTSD is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
As noted in the introduction, the issue of service connection for an acquired psychiatric disability, other than PTSD, is addressed in the remand section of this decision.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In evaluating ratings for service connected disabilities, staged ratings may be appropriate whenever the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Right knee

In May 2007, the Veteran filed a claim seeking an increased rating for his right knee disability.  He was assigned a 10 percent rating as of the date his claim was received.  The Veteran has disagreed with the rating, arguing that his right knee disability was more severe than currently rated.  At his hearing before the Board in June 2012, the Veteran testified that his right knee swelled up at times.  He stated that on occasion, approximately twice per month, it would give out.  He was not clear why the right knee would swell. 

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256-5261.  The Board will discuss each relevant Diagnostic Code as appropriate.
 
The Veteran's right knee disability is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This Diagnostic Code evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

As such, for a rating in excess of 10 percent to be assigned under Diagnostic Code 5257, it must be shown that the Veteran experiences recurrent subluxation or lateral instability in his right knee, which causes either moderate or severe impairment.  

Here, the Veteran has reported that his knee had given out on several occasions.  For example, in a December 2009 statement, the Veteran indicated that his knee had given out on him on several occasions, causing him to fall.  At his hearing before the Board in 2012, the Veteran asserted once again that his right knee would give out approximately twice per month.  

However, the medical evidence of record has failed to detect any clinical evidence of instability in the Veteran's right knee.  For example, in July 2007, the Veteran underwent a VA examination at which it was noted that he was working in a warehouse.  He had reportedly fallen several days earlier and was sore in his hip and neck.  However, the Veteran specifically denied any knee instability or locking at that time; and the examiner did not note any instability in completing the physical examination.

At a second VA examination in December 2011, the examiner specifically stated that there were no signs of instability found on physical examination .  

At a VA examination in January 2012, it was noted that the Veteran had recently fallen when his right knee buckled and he had been unable to catch himself.  However, the Veteran asserted that his knee had only buckled on two occasions; and, on examination, the examiner again specifically found no right knee instability.

VA treatment records have been reviewed, but similarly fail to describe any knee instability.  

Lay testimony is competent to establish the presence of observable symptomatology; and when weighed against the other evidence of record, the Board is satisfied that the Veteran's statements do show slight instability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, neither the Veteran's statements, nor the medical evidence of record, supports a finding that the Veteran has moderate instability.  The Board acknowledges the Veteran's complaints of his right knee buckling, but the objective medical evidence simply has not shown any right knee instability.  In the absence of any objective evidence of instability, the Board finds that the 10 percent rating for slight instability is appropriate, and a higher rating is not warranted under Diagnostic Code 5257. 

In addition to a rating based on instability, the VA General Counsel has held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  See VAOPGCPREC 23-97.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  As such, the Board must consider whether a separate rating is warranted based on limitation of motion.  

Under Diagnostic Codes 5003 and 5010, arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable (as here) under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Here, however, the evidence does not show right knee arthritis.  X-rays in July 2007 showed a normal right knee; an MRI in September 2008 did not reveal any arthritis; and x-rays in January 2012 were found to be essentially normal, as they did not show any significant osseous, articular or soft tissue abnormality.  As such, a compensable rating cannot be assigned for arthritis.  

Nevertheless, even in the absence of arthritis, a rating may be assigned if a service connected knee disability causes limitation of motion.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

VA treatment records have been reviewed, but they fail to describe any range of motion testing with regard to the Veteran's right knee.  The Veteran appears to have had the range of motion of his right knee measured on three occasions during the course of his appeal.  At his VA examination in July 2007, the Veteran demonstrated full range of motion in his right knee from 0-140 degrees.  The examiner added that functional loss due to pain intermittently with swelling was minimal. 

At a VA examination in December 2011, the Veteran demonstrated range of motion in his right knee from 0-130 degrees.  Repetitive motion aggravated his hip spasm, but did not cause any additional loss of motion.

Finally, at the VA examination in January 2012, the Veteran demonstrated range of motion from 0-70 degrees.  Repetitive motion was done slowly, but did not further limit range of motion.  Spasm began at 60 degrees.  Patellar movements were full and pain free.

While the range of motion in the Veteran's right knee may have decreased during the course of his appeal, it has not been shown to be so limited as to warrant a compensable rating.

For example, even if range of motion were held to stop at 60 degrees (when spasm began on the January 2012 VA examination), the Veteran would still not be entitled to a compensable rating based on limitation of knee flexion.  Similarly, the Veteran has demonstrated full extension in his right knee each time it was tested.  Therefore, a compensable rating is not warranted based on limitation of motion.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

However, while pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above; meaning that, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Here, repetitive motion of the right knee did not cause any additional loss of motion.  Moreover, even if range of motion were held to stop at 60 degrees (when spasm began), this would still not merit a compensable rating based on limitation of flexion.  The Veteran has complained of some swelling in his right knee, but at his hearing he was unable to describe when this would occur, or how often.  It also appears that icing would reduce the swelling.  Importantly, the swelling has not been shown to functionally limit the Veteran.  As such, his complaints of swelling are not considered to warrant a separate compensable rating.  

The Board acknowledges that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even in non-arthritis contexts.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  During the course of his appeal, the Veteran has complained of at least minimal right knee pain at some points.  However, at his VA examination in July 2007, he specifically denied any history of constant pain.  At his VA examination in January 2012, the Veteran reported experiencing intermittent right knee pain, particularly when it was cold, but he denied any history of flare-ups or incapacitation on account of the knee.  Additionally, it has been well documented that the Veteran's ambulation has been impaired primarily by his hip, and not his right knee.  As such, the Board is not of the opinion that the pain in the Veteran's right knee is of sufficient severity as to warrant a separate compensable rating under 38 C.F.R. § 4.59.

The Board has also considered the additional Diagnostic Codes regarding the Veteran's knee.  However, there is no indication that the Veteran has any ankylosis in his right knee and therefore Diagnostic Code 5256 is not applicable.

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

In his February 2008 notice of disagreement, the Veteran stated that his right knee swelled up all the time and would make a popping sound.  He asked that the results of an MRI be checked.

The February 2008 MRI showed that the Veteran's ACL and PCL were unremarkable in his right knee, there was mild truncation of the anterior horn of the medial meniscus suggesting a displaced "Parrot's Beak" tear.  There was no collateral ligament abnormality.  In September 2008, the MRI was reviewed by a VA doctor who explained that the tears were small and not very distinct.  He stated that an arthroscopy could be performed but no guarantee could be provided as to whether it would improve the Veteran's symptomatology.

To date, the Veteran has not undergone right knee surgery, and therefore 5259 is not applicable in that the Veteran's meniscus (semi-lunar cartilage) has not been removed.  With regard to Diagnostic Code 5258, the evidence does suggest that the Veteran has, at least at some point during the course of his appeal, had a dislocated semilunar cartilage.  However, while he has complained about intermittent right knee pain, he specifically denied any locking at his July 2007 VA examination; and no locking was described by the Veteran at his VA examination in January 2012 or at his Board hearing in June 2012.  Similarly, there has been no evidence of effusion in the record.  The Veteran has reported that his right knee swells, but the multiple VA examiners (at the December 2011 and January 2012 examinations) who have inspected the Veteran's knee, and more importantly reviewed the radiologic evidence, have specifically found that no right knee effusion was present.  VA treatment records are similarly silent for any reports of locking or effusion.

As such, without findings of effusion or locking, the Board finds that a separate rating is not warranted under Diagnostic Code 5258.

As described, the evidence of record fails to support the assignment of a schedular rating in excess of 10 percent for the Veteran's right knee disability and his claim is therefore denied.

Right hip/pelvis disability

The Veteran's right hip disability is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5255.  Diagnostic Code 5255 provides rating for impairment of the femur.  A 10 percent rating is assigned for malunion of the femur with slight knee or hip disability; a 20 percent rating is assigned for malunion of the femur with moderate knee or hip disability; and a 30 percent rating is assigned malunion of the femur with marked knee or hip disability.

Additionally, a 60 percent disability rating applies when there is fracture of the surgical neck of the femur with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.  An 80 percent disability rating, the highest rating assignable under this code, contemplates fracture of shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

As an initial point, it is noted that the Veteran fractured his pelvis in service, not his femur, and there is no evidence of any false joint or nonunion as to contemplate a 60 or 80 percent rating.  Nevertheless, the Board considers the description of associated hip impairment to be the most appropriate way to describe the Veteran's service connected right hip disability.

Normal range of motion for the hip is flexion from 0-125 degrees and abduction from 0-45 degrees.

At his hearing before the Board in June 2012, the Veteran testified that his pelvis disability was the most painful disability he had.  He explained that he had cracked the inner coccyx in 1992, and indicated that the pain increased whenever it would rain or get cold.

The Veteran was provided with a VA examination in July 2007.  The examiner noted his history of having been thrown from a motor vehicle in 1992 and fracturing his hip.  He was reportedly hospitalized for two months, but no hip surgery was performed.  The Veteran asserted that he experienced constant pain in his right hip, which had been worsening over the previous decade, and stated that when the pain was at its worst he would stay in bed for several days.  He stated that the medication only partially relieved the pain, and reported having been forced on occasion to leave work because of the severity of the pain.  

On physical examination, the Veteran had a mildly antalgic gait and limp, but did not use any assistive device.  Movements of the right hip were noted to be painful, as the examiner indicated that flexion of the right hip beyond 110 degrees, and abduction beyond 40 degrees, were associated with a moderate amount of pain.  Repetitive motion revealed a slight aggravation of pain.  The Veteran was nevertheless able to flex his right hip to 120 degrees and abduct to 44 degrees, and demonstrated 24 degrees of adduction.  The examiner noted that x-rays of the right hip were normal.  The Veteran had received several injections of Toradol and had been prescribed Lortab for pain.  The examiner estimated that functional impairment secondary to the right hip was moderate, adding that joint function was additionally limited by pain, weakness, fatigability secondary to repetitive motion and flare-ups.  At those times, the functional limitation was estimated to be moderately severe.

In a February 2008 notice of disagreement, the Veteran stated that he could feel the separation in his pelvic area.  He reported having undergone physical therapy, but that the pain had remained.

In February 2008, x-rays of the Veteran's right hip taken, which showed no evidence of fracture or dislocation, no bony lesions and well-maintained joint spaces.  The x-rays were interpreted as showing a normal pelvis and normal right hip series.  An MRI in October 2008 showed no finding to suggest aseptic necrosis and no joint effusions.  It was found that the hips and pelvis were unremarkable.  A doctor stated that the Veteran likely had early osteoarthritis in his hip.

The Veteran was provided with a VA examination in December 2011 at which he stated that his right hip was "really bad" and reporting that the pain had worsened gradually since the fracture in 1992.  He asserted that the pain was constantly 9/10 in severity, and was aggravated by movement, prolonged sitting, and activity.  The Veteran nevertheless was able to demonstrate right hip flexion from 0-70 degrees, extension from 0-30 degrees and abduction from 0-30 degrees.  Moderate spasm was noted on repetitive motion.  It was noted that the Veteran had not taken any time off in the previous 12 months, but was temporarily off work on account of depression.  He could stand for up to an hour, and walk up to half a mile.  He denied being able to run any longer.  The examiner noted that the right hip flexion power was slightly limited because of pain and spasm.  X-rays showed no significant osseous, articular or soft tissue abnormality.

VA treatment records have also been reviewed, but there is no indication that the Veteran's hip disability is more severe than what is described in the VA examination reports.

The words "mild," "moderate," and "marked" are not defined in the above rating criteria (making evaluation under this code complex).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Here, the Board is confronted with a situation in which the Veteran has repeatedly complained about pain in his right hip, and x-rays during the course of his appeal suggested the possibility of osteoarthritic changes, although more recent x-rays in 2012 were interpreted as showing a normal hip.  However, the Veteran was able to maintain employment during much of this time (stopping because of psychiatric, not orthopedic, impairment) and has, on the several occasions it was tested, demonstrated considerable range of motion in his right hip.

Having reviewed the medical evidence of record and the Veteran's statements and testimony, the Board is persuaded that the Veteran's hip impairment is more appropriately described as "moderate" than it is as 'slight", based on the pain and spasm in his right hip and for the limitations this causes his activities of daily living.  For that reason a 20 percent rating is granted for the Veteran's right hip.  In so doing, the Board is satisfied that the Veteran's right hip is not markedly impaired, the Veteran remains able to work in a warehouse, and he has consistently demonstrated considerable range of hip motion.  Moreover, the examiner in July 2007 estimated that functional impairment secondary to the right hip was moderate.

The Board has considered other rating codes, but no Diagnostic Code would provide a rating in excess of 20 percent.  For example, no ankylosis of the hip has been shown, so Diagnostic Code 5250 is inapplicable.  

Similarly, limitation of flexion of the thigh under 38 C.F.R. § 4/71a, Diagnostic Code 5252 would also fail to provide for a rating in excess of 20 percent.  As noted, at his most recent examination, the Veteran demonstrated flexion from 0-70 degrees (the most restricted his range of right hip motion was shown to be at any time during the course of his appeal), which easily exceeds the 45 degree limit that is required for even a compensable rating, much less the 20 degree limit required for a rating in excess of 20 percent. 

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  However, as an initial point, the Veteran is already receiving more than the minimal amount.  Moreover, even when flexion was shown to be limited to 70 degrees, the examiner noted that repetitive motion did not further limit motion; found that there was no muscle wasting; and found that hip flexion power was only slightly limited because of pain and spasm.  As such, the Board is satisfied that a rating in excess of 20 percent is not warranted based on functional limitation of motion. 

As described, the criteria for a 20 percent rating for right hip limitation of motion have been met, and to that extent, the Veteran's claim is granted.

Back disability

The Veteran filed for service connection for a lower back disability in May 2009.  Service connection was granted by a March 2010 rating decision, which assigned a 10 percent rating from the date the claim was initiated.  The Veteran appealed the rating that was assigned, and following a VA examination in January 2012, his rating was increased to 20 percent as of the date of the VA examination.  As such, the Board will consider whether a rating in excess of 10 percent is warranted earlier than January 21, 2012, as well as whether a rating in excess of 20 percent is warranted for the Veteran's lower back disability.

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

As an initial point, while x-rays (in January 2012) have shown degenerative joint disease in the Veteran's back, he has not been shown to have experienced any incapacitating episodes of intervertebral disc syndrome (IVDS) during the course of his appeal.  For example, at the Veteran's VA examination in January 2010, the examiner stated that there were no incapacitating episodes of IVDS. 

Additionally, a review of the Veteran's VA treatment records and examination reports fails to show any prescribed bed rest.

As such, a rating in excess of 10 percent is not available at any time during the course of the Veteran's appeal for IVDS, and it is therefore considered to be more favorable to rate the Veteran to evaluate his service connected lower back disability based on orthopedic limitations.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran was provided with a VA examination in January 2010 at which the examiner specifically found that he did not have muscle spasm, localized tenderness and/or guarding that was severe enough to be responsible for abnormal gait or abnormal spinal contour.  No allegation has been made to the contrary in any treatment record or lay statement. 

At the January 2010 examination, the Veteran also demonstrated forward flexion to 70 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally and lateral rotation to degrees bilaterally.  The examiner stated that there was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.

As such, the combined range of motion in the Veteran's lower back clearly exceeded 120 degrees, as flexion and extension alone was 100 degrees and lateral rotation and extension we 30 degrees each, bilaterally.  Moreover, the 70 degrees of forward flexion which the Veteran demonstrated exceeded the 60 degree limit for a rating in excess of 10 percent.  As such, the Board concludes that a rating in excess of 10 percent is not warranted earlier than January 2012 based on limitation of motion. 

In reaching this conclusion, the Board considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while the Veteran has complained of back pain, it has not been shown to functionally limit the Veteran.  For example, the examiner stated that there was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  Moreover, even if forward flexion in the Veteran's back was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

The Board has reviewed the VA treatment records, but notes that they do not provide any additional evidence as to the severity of the Veteran's lower back disability prior to January 2012, beyond what is shown by the VA examination.  Importantly, there is no suggestion in the treatment records that the Veteran's lower back disability is limited to 60 degrees, or that his back disability caused an abnormal gait or abnormal spinal contour.

The Board acknowledges that the Veteran did appear for emergency treatment of his back on several occasion in August 2011, but finds that a review of the records does not suggest a higher rating is warranted.  At his first visit, the Veteran complained that his lower back pain (chronic) had worsened over the past three days, and asserted that he was not allowed to go back to work, until he sought treatment for his back.  He denied any injury or fall.  

Several days later, the Veteran again presented for treatment, at which time the doctor stated that he really did  not feel that the Veteran was trying to get better, noting that he appeared to malingering because he wanted to make sure he got a work statement for missing work.

Again, such a statement provides evidence not only against this claim, but against all VA claims, indicating the Veteran's statements regarding the nature and extent of his problems are not accurate. 

Then, several days after that, the Veteran again presented for treatment complaining that he had not been able to work for 4 days.  It was noted that it was the Veteran's 3rd visit to the LSU in 10 days with complaints of back pain.  On each occasion, the Veteran wanted a work excuse, to excuse him from having to work that day.  The Veteran did not describe a particular incident that triggered his back pain, which was localized in the lumbar spine and did not radiate into either lower extremity.  On examination, the Veteran was in no acute distress.  There were minor paraspinous muscle spasms.  Patellar reflexes were 1+ and equal.  No pain was elicited with straight leg raises.  It was thought that the Veteran was intoxicated and malingering and that he could not work because he was intoxicated (again, more factual evidence against this claim).

Given the fact that the records suggest intoxication and malingering, rather than back impairment, the Board is not persuaded that this set of back complaints warrants a higher rating.

Therefore, as described, a rating in excess of 10 percent is not warranted based on limitation of flexion prior to January 2012.
 
The regulations governing the evaluation of back claims also provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

However, here, the evidence of record does not show that the Veteran has any neurologic impairment as a result of his lower back disability at any time during the course of his appeal.  For example, at his January 2010 VA examination, it was noted that the Veteran did not experience any bowel or bladder incontinence, paresthesias, or leg/foot weakness.  Sensory testing was normal to vibration, pinprick, light touch, and position sense.  Reflex testing was normal.  

Similarly, at the January 2012 VA examination, the Veteran was noted to have good bowel and bladder control; and no evidence of sciatica was found on examination.  Moreover, an examination of the Veteran's lower extremities revealed normal muscle bulk and tone, and sensation was intact.

VA treatment records have been reviewed but there is no evidence to suggest the presence of a neurologic abnormality secondary to the Veteran's lower back disability.

As such, there is no evidence that would support a rating in excess of 10 percent earlier than January 2012.

The evidence of record also fails to support the finding that the Veteran's back disability warrants a rating in excess of 20 percent at any time during the course of his appeal.  

In order to warrant a rating in excess of 20 percent, the evidence of record must show ankylosis, which has not been shown or alleged; incapacitating episodes of intervertebral disc syndrome, which has not been shown or alleged; or forward flexion limited to 30 degrees or less.  Here, the Veteran demonstrated forward flexion from 0-60 degrees at his most recent VA examination in January 2012, which greatly exceeds the 30 degree limit which is required for a higher rating.  Moreover, the examiner found that repetitive motion was possible without addition loss of range of motion.  Range of motion did produce spasm, but the spasm was described as "mild" in nature.  As such, the Board does not believe that sufficient functional limitation has been demonstrated so as to warrant a rating in excess of 20 percent.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted, no neurologic impairment was noted, and bed rest has neither been shown, nor alleged, to have been prescribed.

As described, the Veteran has not been shown to meet the schedular rating criteria for a rating in excess of 20 percent for a lower back disability, to include a rating in excess of 10 percent earlier than January 21, 2012, and his claim is therefore denied.



Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee, right hip, or lower back disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and swelling which are contemplated in the ratings that have been assigned.  Moreover, higher schedular ratings are available for all three disabilities.  

Additionally, even if the schedular rating criteria were found to be inadequate, the Veteran's orthopedic disabilities have not required hospitalization and while they have periodically caused him to miss work, his absences have not been shown to be of such duration as to be considered "marked" interference with employment.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

TDIU

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran may no longer be working.  He has not, however, alleged that he is unemployable on account of his service connected orthopedic disabilities.  For example, at his VA examination in December 2011, it was noted that the Veteran was off work on account of depression.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected orthopedic disabilities .
 
Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in July 2007 and June 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Numerous VA treatment records have been obtained, and the Veteran has not alleged receiving private treatment for any condition other than his back.  With regard to his back, the Veteran testified at a hearing before the Board that he had seen a chiropractor on several occasions, but he did not believe there were any records available.  Moreover, it is pointed out that at no time has the Veteran identified the chiropractor he reportedly saw, or requested that VA seek those records.  As such, the Board is satisfied that it has met its duty to assist with regard to obtaining records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which were thorough and adequate and have provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  

At the Veteran's Board hearing, he voiced dissatisfaction with his VA psychiatric examination in December 2011, alleging that the examiner only made him feel more depressed.  However, there is nothing in the examination report that would cause the Board to doubt the competency of the opinion that was rendered; and, as explained above, the examiner's conclusions were well-supported by the entirety of the medical evidence of record which consistently failed to conclude that the Veteran met the criteria for service connection for PTSD.  As such, the Board is satisfied that this examination, taken in conjunction with the other evidence of record, is fully adequate for the purpose of evaluating the Veteran's PTSD claim.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for PTSD is denied. 

A rating in excess of 10 percent for a right knee disability is denied.

A 20 percent for a right hip disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 20 percent for a lower back disability, to include a rating in excess of 10 percent earlier than January 21, 2012, is denied.


REMAND

As noted, the finding of no diagnosis of PTSD, does not end the Veteran's psychiatric inquiry.  Here, there is conflicting evidence as to whether the Veteran has a psychiatric disorder, and, if so, whether it is related to his military service or was caused/aggravated by a service connected disability.

At his most recent VA psychiatric examination, the Veteran was diagnosed with malingering and no other Axis I diagnosis was provided.   Similarly, in a December 2008 VA treatment record, the Veteran denied the use of alcohol, and was working nights five days a week.  The psychiatrist questioned the validity of any of the Veteran's symptoms based on previous session, but given that he worked swing shifts and denied alcohol use, the psychiatrist diagnosed the Veteran with insomnia and alcohol abuse in remission.

However, on other occasions, the Veteran has been noted to have depression and there has been some suggestion that it may be related to his service connected orthopedic disabilities.  For example, in June 2010, the Veteran reported experiencing lots of pain in his knee and his hip, and he was diagnosed with insomnia and depression related to insomnia and increased pain (it was noted that he worked night shifts and would get home at 5am).  Similarly, in September 2010, the Veteran diagnosed with insomnia and depression related to insomnia and increased pain (from the Veteran's hip and knee).

In November 2011, the Veteran was hospitalized for three days for alcohol intoxication and depressive disorder.

As such, the evidence suggests the possibility that the Veteran may have depression which may in turn have been either caused or aggravated by his service connected disabilities.  Therefore, a medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  A complete rationale should be provided for any opinion expressed.
 
The examiner should diagnose any current (meaning currently present, or present for any distinct period of time since May 2007) acquired psychiatric disability, other than PTSD, but including depression, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current psychiatric disability began during or was otherwise caused by the Veteran's military service, or was caused or aggravated by one or more of the Veteran's service connected disabilities (lumbar spondylosis, residuals of a fractured pelvis, and right knee disability).  

In doing so, the examiner should specifically address the recent VA examination suggesting that the Veteran does not have an Axis I psychiatric disability, and the treatment records showing that the Veteran has depression as a result of pain from his service connected orthopedic disabilities.  

If the examiner determines that the Veteran has a chronic  depressive disorder that was aggravated by his service connected orthopedic disabilities, the examiner should provide a baseline level of severity of the acquired psychiatric disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

Beyond the above, in light of a review of the medical evidence, the examiner is asked to note whether the Veteran is providing an accurate history of his problem (requested, not required, by the Board). 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


